[Cite as In re J.M., 2015-Ohio-184.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


In the Matter of:                                  :

J.M.,                                              :                   No. 14AP-431
                                                                 (C.P.C. No. 10JU-12-16768)
(T.M.,                                             :
                                                                (REGULAR CALENDAR)
                 Appellant).                       :


                                            D E C I S I O N

                                       Rendered on January 22, 2015


                 T.M., pro se.


                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch

TYACK, J.

         {¶ 1} Appellant, T.M., appeals the decision of the Franklin County Court of
Common Pleas, Division of Domestic Relations, Juvenile Branch, dismissing his Civ.R. 59
motion for a new trial. For the following reasons, we affirm the trial court's decision.
         {¶ 2} This matter arises from a domestic case that began with a complaint filed on
December 7, 2010 by Franklin County Children Services ("FCCS") alleging abuse, neglect
and dependency of J.M. as the result of injuries to the child and domestic violence
occurring between the mother, M.M., and the father, T.M. A case plan was developed to
assist with the domestic issues in the home. There were also indications of underlying
mental health issues pertaining to T.M.                As part of the case plan, T.M. underwent
psychiatric evaluation and was diagnosed with paranoid schizophrenia. T.M. was also
referred for a special assessment for domestic violence which he failed to complete.
         {¶ 3} On August 10, 2012, the trial judge adopted the magistrate's decision which
found that continued jurisdiction over the matter was appropriate and T.M.'s visits were
No. 14AP-431                                                                            2


to be supervised by a third party. FCCS subsequently terminated the action. The children
were placed in the custody of the mother.
       {¶ 4} On January 14, 2014, T.M. filed a motion in domestic court titled
"Petitioning Father's 59 Rule Motion for New Trial". The motion could only be seen as a
Civ.R. 59 motion for a new trial. The magistrate reported that the motion should be
overruled and the trial judge then adopted the magistrate's decision on May 9, 2014.
       {¶ 5} A trial court's denial of a motion for a new trial creates a final appealable
order. Schausel v. Stevens, 4th Dist. No. 05CA10, 2006-Ohio-4635, ¶ 13. T.M. timely
appealed this decision so we have jurisdiction over this appeal.
       {¶ 6} T.M. sets forth two assignments of error in his brief:
              [I.] THE TRIAL COURT REPLACEMENT JUDGE
              GRANTED APPELLANT'S MOTION TO RE-OPENED CASE
              FOR OUTSTANDING ISSUE, THEN TIMELY FILED
              APPELLANT'S 59(B) MOTION AS MOOT WHEN BASIS IS
              COMPLEX CASE HEARING, DECEMBER 27, 2010,
              REMOVED FROM DOCKET TO EXIST, WOULD TAKE
              TIME TO DISCOVER, AS BASIS FOR ERROR TO GRANT
              59(B) MOTION, NOT TO HOLD HEARING ON FACTS,
              NOT ALSO TO PRODUCE A TRANSCRIPT, WHEN
              APPELLANT ORDERED COURT REPORTER PRIOR TO
              HEARING OBJECTION TO ORIGINAL CASE FAMILY
              PLAN .01 WITH CONSTITUTIONAL QUESTION,
              DECEMBER 27, 2010, FOR MAGISTRATE'S CONTROLLED
              SIDEBAR, FOR COURT APPOINTED ATTORNEY TO
              PERFECT CLASSIC "BAIT AND SWITCH" AS IF ALL
              PARTIES AGREED. THEN MAGISTRATE STATED NOT TO
              NEED A HEARING, NOT TO NEED A COURT REPORTER,
              AND FAILED TO MAKE ELECTRONIC RECORD,
              PURSUANT TO CONSPIRACY, THAT APPELLATE COURT
              INVESTIGATES    COMPLEX    CASE   CLOSELY,  TO
              ASCERTAIN FACTS, HEARING OCCURRED IN FACT ON
              DECEMBER 27, 2010, FOR MOTION 59(B), TO BE
              REVERSED, AND THAT THE CAUSE OF ACTION IS
              REMANDED FOR A NEW HEARING ON ITS MERITS.

              [II.] THE TRIAL COURT ERRED NOT TO HOLD A
              HEARING ON APPELLANT'S 59(B) MOTION FOR BASIS
              OF TIME NEEDED FOR CLOSED CASE TO BE OPENED,
              TIME FOR DISCOVERY AS HEARING REMOVED FROM
              DOCKET, WHEN APPELLANT'S REQUEST FOR A COURT
              REPORTER, PRIOR TO HEARING ON ANY OBJECTIONS
No. 14AP-431                                                                            3


              TO APPELLEE'S ORIGINAL CASE FAMILY PLAN .01,
              CONTAINING AN OBJECTIONABLE CONSTITIONAL
              QUESTION, DECEMBER 27, 2010, THAT ATTORNEY
              MEETS MAGISTRATE TO RETURN WITH BLANK CASE
              PLAN TO DEMAND FORCE APPELLANT'S SIGNATURE,
              TOLD AS NECESSARY FOR THE MAGISTRATE TO HEAR
              OBJECTIONS, BUT PURSUANT TO CONSPIRACY,
              MAGISTRATE CALLS FOR A SIDE BAR, AS ATTORNEY
              COMPLETE AND SUBMIT AS IF CLASSIC "BAIT AND
              SWITCH" IS AGREED, WHEREIN AFTER MAGISTRATE
              CONTROLS TO STATE, IF EVERYONE AGREED AS IF ALL
              SIGNED, THEN NO NEED FOR A HEARING, NO NEED
              FOR A COURT REPORTER. TO DENY COURT REPORTER
              DENY'S APPELANT'S DUE PROCESS FOR JURISDICTION
              THAT COURT MAKE ELECTRONIC RECORDING,
              PURSUANT TO CONSPIRACY, NOT TO RECORD, DENIES
              TRANSCRIPT, AS NECESSARY THAT APPELLATE COURT
              CAN INVESTIGATE A COMPLEX CASE BASIS, THAT
              MOTION 59(B) DENIED, IS TO BE REVERSED, AND THAT
              THE CAUSE OF ACTION BE REMANDED FOR NEW
              HEARING ON THE MERITS.

The assignments of error do not address the dispositive issue.
       {¶ 7} T.M.'s January 14, 2014 Civ.R. 59 motion for a new trial was not timely
made. Civ.R. 59(B), as amended in July 2013, states: "Time for motion. A motion for
a new trial shall be served not later than twenty-eight days after the entry of the
judgment." There was no judgment entry filed within the 28 days of T.M.'s motion. The
last entry prior to T.M.'s motion was journalized over one year earlier.
       {¶ 8} T.M.'s assignments of error are rendered moot, and therefore overruled.
The judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations, Juvenile Branch is affirmed.
                                                                       Judgment affirmed.
                            KLATT and DORRIAN, JJ., concur.